Citation Nr: 1735155	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) residuals, to specifically include neurobehavioral and cognitive deficits.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from February 1982 to July 13, 1982, and from September 1984 to December 1984, with periods of inactive duty for training (INACDUTRA) in the North Carolina Army National Guard until December 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a November 2008 decision, the Board denied the Veteran's appeal for service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed the November 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court) and in a March 2010 memorandum decision, the Court vacated the Board's November 2008 decision and remanded the case back to the Board for further development.

In January 2011, August 2011, and August 2012, the Board remanded this claim for additional development.  The appeal was returned to the Board in May 2013, at which time the Veteran's claim was again denied.  The Veteran once more appealed the Board's decision to the Court, and in a September 2014 Memorandum Decision the Court vacated the May 2013 decision.  Thereafter, the case was remanded for further development by the Board in April 2016.  The case has now been returned for additional appellate review.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran sustained head trauma in service in July 1982 and October 1984, which resulted in traumatic brain injuries.  

2.  The Veteran presently experiences neurobehavioral and cognitive deficits as a result of her in-service traumatic brain injuries.  


CONCLUSIONS OF LAW

1.  Traumatic brain injuries were incurred during  active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Acquired psychiatric disorders, to specifically include PTSD with dissociative symptoms, major depressive disorder with psychotic features, a mood disorder, and an anxiety disorder are proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for TBI residuals, to specifically include neurobehavioral and cognitive deficits.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that service connection is warranted for residuals of a traumatic brain injury, initially claimed as PTSD, because the disability originated while she was serving on active duty.  Her May 1981 pre-induction examination was negative for any head or neurologic abnormalities, though the Veteran did report a history of fainting spells.  The evidence indicates she experienced a head trauma during each of her ACDUTRA periods.  Specifically, during her 1982 period of ACDUTRA, the Veteran has reported she hit her head while jumping in a pool.  She provided photographic evidence, as well as buddy statements to corroborate this event.  During her subsequent period of ACDUTRA, the Veteran sustained another head injury while playing pushball.  Her service treatment records indicate that on October 4, 1984 she was treated for head trauma following a blow to the head.  At that time, the Veteran reported a possible loss of consciousness for a few seconds, followed by a period of vertigo and headache.  The evidence clearly indicates the Veteran experienced head traumas in service.  Therefore, the central question that must be determined in this case is whether she presently experiences any residual effects of those head injuries.  

The Veteran has undergone 4 VA examinations in the course of the appeal period.  In particular, she underwent VA traumatic brain injury examinations in September 2012 and November 2016.  She also underwent VA mental disorders examinations in October 2012 and April 2017.  Briefly, the Board finds the November 2016 TBI examination, as well as the October 2012 and April 2017 mental disorders examinations to be sufficiently flawed as to significantly limit their probative value.  In particular, the Board notes that in the course of the November 2016 TBI examination, the examiner concluded the Veteran did not then have, and had never been diagnosed with a TBI.  Unfortunately, this conclusion was factually unsupportable, as the September 2012 VA examiner diagnosed the Veteran as having experienced several TBIs.  In support of her conclusion, the November 2016 examiner merely indicated there was no diagnosis, because there was "no pathology to render a diagnosis."  Curiously, however, the examiner noted several positively affected neurobehavioral and cognitive deficits, which appear to evidence sufficient pathology to render a diagnosis.  Additionally, the examiner in no way explained how or why she disagreed with the September 2012 examiner's conclusions.  As such, the Board has afforded this examination only slight probative value.  

During the October 2012 VA mental disorders examination, the examiner administered two Minnesota Multiphasic Personality Inventory (MMPI) tests.  Thereafter, the examiner indicated he could not accurately determine the presence or severity of any psychiatric disorders, because the test results revealed irregularities that may have represented either over-reporting of symptoms or lack of effort on testing.  However, the examiner expressly did not preclude the presence of a psychiatric disorder.  Following this examination, the Veteran indicated the computer malfunctioned during her initial MMPI test, and that she was asked to retake the test.  The Veteran stated the two tests took more than three hours to administer, and she was unable to maintain concentration.  She indicated that during her second examination she "put whatever came to mind," because she just wanted to leave.  Clearly this calls into question the validity of the tests administered.  Further, the October 2012 examiner openly found his examination to be specious at best.  Therefore, the Board finds this examination to be of little use in this case.  

More recently, the Veteran underwent a VA mental disorders examination in April 2017.  During her examination, the examiner determined the Veteran did not warrant a diagnosis of PTSD, because her in-service events were "not adequate as stressors to support a PTSD diagnosis."  However, the examiner directly contradicted herself in the course of her examination when she found the Veteran's diving injury did meet the criterion A stressor requirement.  She in no way explained how or why she found the Veteran's reported stressors to be insufficient, and also wholly failed to discuss any other acquired psychiatric disorder other than PTSD.  As such, the Board has also afforded this examination only the slightest probative value.  

By contrast, as noted above, the Veteran underwent a VA TBI examination in September 2012.  At that time, the examiner determined the Veteran sustained traumatic brain injuries in 1982 and 1984.  He also noted several positively affected neurobehavioral and cognitive facets, but deferred an opinion as to their relationship to either of the Veteran's in-service TBIs until the Veteran could undergo a psychiatric examination.  Nonetheless, the Board does find the September 2012 examiner's diagnosis of two in-service TBIs to be persuasive evidence in favor of the Veteran's claim.  

Since that time, the Veteran has provided two thorough examination reports that were performed by a physician that is board-certified in both psychiatry and neurology, and a second physician that is a neurology specialist.  The Board finds these physicians to be uniquely qualified to render medical opinions as to the residual effects of the Veteran's in-service TBIs.  In sum, each of these clinicians provided well-reasoned opinions concurring with the Veteran's private psychiatrist at the Goldsboro Psychiatric Clinic.  Specifically, Dr. M.C. performed a complete psychiatric assessment, comprehensively reviewed the Veteran's medical history, and cited to several medical journal articles.  In conclusion, Dr. M.C. determined the Veteran presently satisfies the diagnostic criteria for PTSD with dissociative symptoms, major depressive disorder with psychotic features, a mood disorder, and an anxiety disorder.  The clinician also found the Veteran experiences pervasive cognitive impairments, and determined each of these disorders are "directly related to her traumatic brain injuries while on active-duty service."

Likewise, in a December 2015 psychiatric examination report, Dr. A.W. determined the Veteran presently experiences TBI residuals which include PTSD, depression, social isolation, and cognitive impairment.  The physician determined these current residuals are "at least as likely as not linked to in-service TBI." 

Based on the foregoing, the Board concludes that the Veteran incurred traumatic brain injuries in service and currently has residuals of those brain injuries.  Service treatment records and other competent evidence documents the occurrence of head injuries in 1982 and 1984.  The Veteran's treating clinicians, to include a neurological specialist, a board-certified psychiatrist/neurologist, and a treating psychiatrists, have determined the Veteran sustained a TBI at that time.  These conclusions are supported by the September 2012 VA examiner, who also determined the Veteran sustained traumatic brain injuries in service.  Further, the Veteran's private clinicians have each determined her current neurobehavioral and cognitive impairments are consequentially associated with her in-service TBIs.  

The Board acknowledges that the October 2012, November 2016 and April 2017 VA examiners found they could not relate the Veteran's claimed residuals to her in-service head injuries; however, for the reasons stated above, the Board did not find the medical opinions provided by these examiners to be persuasive.  Following a review of the entire record, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's residuals of a TBI.


ORDER

Service connection for residuals of a traumatic brain injury, to specifically include neurobehavioral and cognitive deficits is granted. 




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


